DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,815,113. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16 of U.S. Patent No. 10,815,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of this application is merely a broader version of the independent claim 1 of USPN 10,815,113, leaving out recitations regarding the piercing lance found in the patent cited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Patent No. 5,180,081), and further in view of Gwiazda (US Patent No. 4,702,396) and Haydon (US Patent No. 4,011,971).
Re: Claim 1, McCann discloses the claimed invention including a beverage dispenser comprising:
a pressurized gas receiver (12) arranged to fluidly couple with a pressurized gas source (24) and conduct flow of pressurized gas along a primary gas conduit (32) (Figs. 2-2A);
a gas flow valve (50, 54) fluidly coupled to the primary gas conduit (32) and arranged to control flow of gas from the primary gas conduit to a secondary gas conduit (52);
a regulator (40) that is part of the primary gas conduit and is fluidly coupled between the pressurized gas receiver and the gas flow valve (Fig. 2), the regulator arranged to receive pressurized gas and reduce a pressure of gas provided to the gas flow valve (Col. 4, lines 43-48, receives pressurized gas and reduces it to zero if it cannot overcover the bias of the spring) as further evidenced by Gwiazda teaching the same platform (32), pin (36), and spring  (37) construction as McCann (platform (40), pin (36), and spring (44))w which it is expressly discloses this construction decreases pressure (Gwiazda: Fig. 2);
a flow restrictor (the body of the valve 50 extends into secondary gas conduit reducing its size thus restricting flow of fluid therein) in the secondary gas conduit (52), the flow restrictor arranged to reduce a flow rate and pressure of gas flowing in the secondary gas conduit (Figs. 2-2a reduces the size of the conduit thus reducing the flow rate); and
a delivery gas conduit (63) fluidly coupled to the secondary gas conduit downstream of the flow restrictor and arranged to deliver pressurized gas to a distal end except for being shaped in a needle. However, Haydon teaches needle gas conduit (18, 142) wherein the needle further including a needle beverage conduit (74) arranged to conduct a flow of beverage from the distal end (107) of the needle to a dispensing outlet (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the needle of Haydon, since Haydon states in column 4, lines 39-45that such a modification provides a terminal end of the dispensing tube is sharpened so that the tube will readily penetrate a cork-type closure. Thus, allowing the device to be implemented with more fluid container than those with open ends. Further, the dispensing tube is hollow and larger in diameter than the pressure tube so that the pressure tube will fit in the interior of the dispensing tube and still leave room for the free flow of liquids through the dispensing tube.
Re: Claim 2, McCann discloses the claimed invention including the flow restrictor having an orifice (52) (Fig. 2) except for specifying the ranged size. However, it would have been obvious to one having ordinary skill in the art at time of the effective filing date to include an orifice with the size range of .2mm to .4mm, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 3, McCann discloses the claimed invention except for specifying the flow rate. However, it would have been obvious to one having ordinary skill in the art at time of the effective filing date to arrange to provide a flow rate of 0.7L/min to 5L/min, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 4, McCann discloses the claimed invention including a body (12) that houses the primary gas conduit, gas flow valve, and secondary gas conduit, and wherein the needle extends from a portion of the body (Depicted in Fig. 2).
Re: Claim 5, McCann discloses the claimed invention including the pressurized gas receiver includes a piercing lance (28) arranged to pierce a cap of a pressurized gas cylinder (Fig. 2, Col. 4, lines 25-30, piercing lance).
Re: Claim 7, McCann discloses the claimed invention including the regulator includes a chamber body (46) with an opening to a valve chamber (34) of the chamber body, and the piercing lance is engaged with the opening of the chamber body (Depicted in Fig. 2, Col. 4, lines 31-48, chamber and valve chambers).
Re: Claim 8, McCann discloses the claimed invention including the regulator includes a regulator valve (36) with a piston (42) movable to open and close the regulator valve based on a gas pressure inside of the piston and a spring force (44) exerted on an outside (40) of the piston (Depicted in Fig. 2, Col. 4, lines 31-48, regulator valve).
Re: Claim 10, McCann in view of Haydon discloses the claimed invention including the needle gas conduit (142) is positioned inside of the needle beverage conduit (Haydon: Depicted in Fig. 1).
Re: Claim 11, McCann in view of Haydon discloses the claimed invention including the needle gas conduit delivers pressurized gas to an extreme distal tip (107) of the needle, and the needle beverage conduit has one or more beverage inlet openings positioned proximal of the extreme distal tip of the needle (Haydon: Depicted in Fig. 1).
Re: Claim 12, McCann discloses the claimed invention including a body (12) that houses the primary gas conduit, regulator, gas flow valve, and secondary gas conduit, and wherein the needle extends from a portion of the body, the body includes a handle (22) that is grippable by a user, and the dispensing outlet includes a tube (14) that extends from the body to dispense beverage (Depicted in Figs. 1-2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Patent No. 5,180,081), Gwiazda (US Patent No. 4,702,396), and Haydon (US Patent No. 4,011,971) as applied to claim 1 above, and further in view of Weinberg (US Patent No. 8,272,538).
Re: Claim 6, McCann discloses the claimed invention except for a second flow restrictor. However, Weinberg teaches a second flow restrictor (55, 56) integrated with the piercing lance (Depicted in Fig. 9 & 14, an insert with a reduced diameter initially permitting the flow).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to include a second flow restrictor as taught by Weinberg, since Weinberg states that such a modification seals the cartridge to the body before being punctured (thus preventing gas loss), and provides an art recognized advantage of limiting the pressurized gas that be dispensed at a time such the container doesn’t become over pressurized upon opening.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Patent No. 5,180,081), Gwiazda (US Patent No. 4,702,396), and Haydon (US Patent No. 4,011,971) as applied to claim 1 above, and further in view of Rider et al. (US 2017/0144877 A1)
Re: Claim 9, McCann discloses the claimed invention including a body (12) that houses the primary gas conduit, regulator, gas flow valve, and secondary gas conduit, (Fig. 2) except for a controller. However, Rider discloses a controller arranged to automatically control operation of the gas flow valve based on an orientation of the body (Para. 34, automatically controllers valve based on orientation of the body).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to include the controller as taught by Rider, since Rider states in paragraph 33 that such a modification allows the device to detect whether the container is in a pour or no-pour orientation, and automatically control portions of the device to dispense beverage while in the pour orientation, but not while in the no-pour orientation Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Re: Claim 19, McCann discloses the claimed invention except for a pressure sensor. However, Rider discloses a pressure sensor (39) fluidly coupled to the secondary gas conduit at a location between the gas flow valve and the flow restrictor, the pressure sensor arranged to detect a pressure of a beverage container fluidly coupled to the needle (Figs. 3-4, Para. 37, pressure sensor for detecting pressure of container).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to include the controller as taught by Rider, since Rider states in paragraph 38 that such a modification allows the device to control pressure in the container to be within a desired range to ensure that beverage is dispensed at a suitably high rate and/or at a known flow rate. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Patent No. 5,180,081), Gwiazda (US Patent No. 4,702,396), and Haydon (US Patent No. 4,011,971) as applied to claim 1 above, and further in view of Levy (US 2011/0130740 A1).
Re: Claim 13, McCann discloses the claimed invention including a stopper (C) (Fig. 1) except for the claimed particulars. However, Levy teaches a stopper arranged to engage with an opening (N) of a beverage container (B) and having a passageway extending from a distal end to a proximal end, the stopper further including a seal (50) positioned between the distal and proximal ends of the passageway, the seal arranged to sealingly engage with a needle (102) with the needle (Figs. 17 and 22, Para. 104, seals around needle).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to include the stopper as taught by Levy, since Levy states in paragraph 26 that such a modification provides the ability to substantially self-reseal following puncture by a needle, to a resealed condition where the septum is substantially closed against spillage of the container's contents during normal handling thereafter
Re: Claim 14, McCann in view of Levy discloses the claimed invention including the stopper further includes a septum seal (40, 120) positioned proximally in the passageway relative to the seal, the septum seal arranged to resist fluid flow through the passageway and arranged to permit the needle to be inserted through the passageway (Levy: Fig. 23, Para. 101, septum seal)
Re: Claim 15, McCann in view of Levy discloses the claimed invention including the stopper further includes a cap (C) arranged to close the passageway to fluid flow at the proximal end of the passageway (Levy: Fig. 18).
Re: Claim 16, McCann in view of Levy discloses the claimed invention including the stopper further includes an insertion portion (30) arranged to be inserted within the opening of the container, the insertion portion including one or more ribs (24) extending radially outwardly from the insertion portion to engage with container openings of different size and resist fluid flow in a space between the stopper and the container opening (Levy: Fig. 19).
Claims 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US Patent No. 5,180,081), Gwiazda (US Patent No. 4,702,396), and Haydon (US Patent No. 4,011,971) as applied to claim 1 above, and further in view of Hellstrom (US Patent No. 5,924,584).
Re: Claim 13, McCann discloses the claimed invention including a stopper (C) (Fig. 1) except for the claimed particulars. However, Hellstrom teaches a stopper arranged to engage with an opening (23) of a beverage container (22) and having a passageway extending from a distal end to a proximal end, the stopper further including a seal (258) positioned between the distal and proximal ends of the passageway, the seal arranged to sealingly engage with a needle (162) (Hellstrom: Figs. 7-11, Para. 104, seals around needle).
It would have been obvious to one having ordinary skill in the art at time of the effective filing date to include the stopper as taught by Hellstrom, since Hellstrom states in column 4, line 1 that such a modification allows the stopper to be adapted to seal a wide variety of containers.
Re: Claim 17, McCann in view of Hellstrom discloses the claimed invention including the stopper includes a plurality of ridges (290) that extend around a portion of the stopper, and a dispenser (150) is configured to engage with one or more of the plurality of ridges to resist rotation of the dispenser relative to the stopper (Hellstrom: Fig. 7, Col. 7, lines 43-47, pair of ridges for locking dispenser in place).
Re: Claim 18, McCann in view of Hellstrom discloses the claimed invention including the dispenser includes a detent configured to engage with one or more of the plurality of ridges (Hellstrom: Fig. 7, Col. 7, lines 43-47, pair of ridges for engaging detents of the dispenser).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giroud, Lane, Fipp, Heuser, Ellis, and Luzaich are cited disclosing beverage dispensers with pressurized gas sources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754